                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     ANTHONY J. SAMANGO, JR.,                        :
                                                     :
                         Plaintiff,                  :
                                                     :           CIVIL ACTION
                   v.                                :
                                                     :           NO. 17-2484
     UNITED STATES OF AMERICA,                       :
                                                     :
                         Defendant.                  :

                                        MEMORANDUM

Tucker, J.                                                                   June 18, 2019

         Before the Court are Plaintiff’s Motion for Summary Judgment (ECF No. 28),

Defendant’s Response in Opposition thereto (ECF No. 32), Defendant’s Motion for Summary

Judgment (ECF No. 29), and Plaintiff’s Response in Opposition thereto (ECF No. 31). For the

reasons stated in detail below, and upon consideration of the foregoing as well as Plaintiff’s First

Amended Complaint (ECF No. 3), Defendant’s Answer and Counterclaim (ECF No. 6), and

Plaintiff’s Answer to the Counterclaim (ECF No. 7), Plaintiff’s Motion for Summary Judgment

is DENIED, and Defendant’s Motion for Summary Judgment is GRANTED.

I.       INTRODUCTION

         The Parties have submitted cross-motions for summary judgment on the issue of whether

the IRS properly determined that Plaintiff—who at various times held himself out to be the

owner, president, and corporate officer with oversight over “entire operations on a daily basis”1

of a construction company known as SS Frames—is a person responsible for over $900,000.00

in SS Frames’s unpaid employee withholding taxes. As set forth below, the Court concludes that

based on the undisputed facts in this case, the IRS has, indeed, properly determined that Plaintiff

1
    Gov’t’s Mot. Summ. J. Ex. 3, at 2, ECF No. 29-8.

                                                 1
is a responsible person because Plaintiff has not adduced any evidence to rebut the automatic

presumption of correctness of the personal tax assessment against him.

       At the outset, the Court notes that the tax assessment at issue arises under 26 U.S.C. §§

3102, 3402, and 7501(a). These sections “require employers to withhold federal social security

and income taxes from the wages of their employees” and then to hold those taxes “in trust” for

the benefit of the United States of America. Greenberg v. United States, 46 F.3d 239, 242 (3d

Cir. 1994) (citing 26 U.S.C. §§ 3102, 3402, and 7501(a)).

       When employers fail to hold such funds in trust in accordance with the law, the IRS may

recover the unpaid trust funds from a person who is legally responsible for the failure to withhold

the taxes. Id. The IRS is authorized under 26 U.S.C. § 6672 to impose a “penalty” on a

responsible person for up to 100 percent of the value of unpaid taxes. Id. Such penalties are

sometimes called “trust fund recovery penalties.” See, e.g., First Am. Compl. ¶ 15, ECF No. 3.

While the language of § 6672 denotes the tax assessed against such a taxpayer as a “penalty,” the

assessment is more appropriately conceived of as a civil tool for recovering unpaid taxes. See,

e.g., Goodman v. United States, No. 74-666, 1978 WL 4516, at *5 (D.N.J. Jun. 30, 1978) (stating

that “[a]lthough called a penalty, it is, in substance, a tax.”). In some cases, the United States

may, under 26 U.S.C. §§ 7201 and 7202, pursue criminal charges against a person responsible

for nonpayment of trust fund taxes, but such criminal charges are not at issue here. Rather, this

case involves a civil trust fund recovery penalty.

       With this context in mind, the Court will next provide a factual and procedural history

based on the undisputed facts in this case before turning to the legal analysis supporting the

Court’s conclusion that the Plaintiff cannot carry his burden of showing that the IRS’s tax

assessment against him is incorrect.



                                                  2
II.    FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       A.       Plaintiff As President And Sole Owner Of Carson Concrete

       From 2000 to about 2016, Plaintiff was the sole shareholder and president of Carson

Concrete—a concrete construction company.2 As the president of Carson Concrete, Plaintiff

had, by his own admission, “[o]versight of everything.”3 His oversight included, for example,

reviewing and signing all federal and state tax returns for Carson Concrete, which were prepared

by an accounting firm with the assistance of Carson Concrete’s twenty-year veteran controller,

Robert Artz.4

       B.       Carson Concrete Hires SS Frames As Subcontractor; SS Frames Uses
                Carson Concrete’s Address and Phone Number, And Employees

       In 2008, while Plaintiff was president of Carson Concrete, Carson Concrete bid for and

won a construction contract to build a dormitory for Drexel University at 34th and Powelton

Streets in Philadelphia.5 To perform this work, Carson Concrete subcontracted for labor from

another construction company known as SS Frames.6

       The decision to hire SS Frames—a company that Plaintiff described as having “little

experience”7 and in which Plaintiff was “a minority shareholder from [its] inception”8—was



2
  Samango Dep. 32–33, ECF No. 28-2.
3
  Samango Dep. 34:5–7.
4
  Samango Dep. 34–35 (Plaintiff testifying that he signed federal and state tax returns while
Robert Artz assembled information for an accounting firm to prepare tax returns for Plaintiff’s
review and signature); Samango Dep. 25:2–6 (testifying that Robert Artz was Carson Concrete’s
controller for twenty years).
5
  Pl.’s Resp. Gov’t’s Mot. Summ. J. ¶ 44, ECF No. 31 (stating that “Plaintiff does not dispute”
that Carson Concrete began work on a Drexel University project in 2008); Samango Dep. 131:1–
13 (testifying that in 2008, Drexel University hired Carson Concrete to build a dormitory).
6
  Pl.’s Resp. Gov’t’s Mot. Summ. J. ¶ 44 (stating that “Plaintiff does not dispute” that Carson
Concrete subcontracted with SS Frames).
7
  Pl.’s Resp. Gov’t’s Mot. Summ. J. ¶ 26, ECF No. 31 (describing SS Frames as having “little
experience”).
8
  Pl.’s Resp. Gov’t’s Mot. Summ. J. ¶ 30.

                                               3
grounded in Plaintiff’s desire to use SS Frames’s lack of workplace injury history to obtain

“cheaper insurance premiums.”9 Indeed, Carson Concrete had a history of worker injuries,

including a $400,000 worker fall injury, which increased Carson Concrete’s “insurance

modifier.”10 Thus, in subcontracting labor from SS Frames, a nascent company with no worker

injury history, Carson Concrete could obtain cheaper insurance.11

       SS Frames maintained its business address at 625 W. Ridge Pike, Suite A104,

Conshohocken, PA—which was also the business address of Carson Concrete and where

Plaintiff maintained his own office.12 SS Frames also used the same business phone number as

Carson Concrete.13 Later, when Carson Concrete moved its offices from Conshohocken, PA to 5

Creek Parkway in Boothwyn, PA, SS Frames also changed its address to 5 Creek Parkway in

Boothwyn, PA.14 Despite Plaintiff’s representations that SS Frames “had little experience,”15 the

number of employees at SS Frames belied the relative complexity of its business in which it

managed a fluctuating workforce dependent on the availability of work. SS Frames had




9
  Pl.’s Resp. Gov’t’s Mot. Summ. J. ¶ 27, ECF No. 31.
10
   Pl.’s Resp. Gov’t’s Mot. Summ. J. ¶ 28, ECF No. 31; Samango Dep. 115:1–18, ECF No. 28-2
(testifying that a worker “fell from the deck” and that the fall “resulted in about a $400,000 loss”
to Carson Concrete).
11
   Samango Dep. 78:15–24.
12
   Samango Dep. 52:5–9.
13
   Samango Dep. 81:4–12; Gov’t’s Mot. Summ. J. Ex. 4, ECF No. 29-9 (showing SS Frames’
phone number to be 610-825-8600, which Plaintiff confirmed in his deposition was the phone
number used by Carson Concrete); see also Gov’t’s Mot. Summ. J. Ex. 20, ECF No. 29-25
(showing one of SS Frames’s phone numbers as “610-494-7700”); Samango Dep. 68:3–14
(testifying that “I told you, the [Carson Concrete] phone number was 7700 . . . . I don’t look at
the phone numbers. I dial 7700.”).
14
   Samango Dep. 48:2–16 (testifying that Carson Concrete moved from Conshohocken, PA to
Boothwyn, PA by the fall of 2008).
15
   Pl.’s Resp. Gov’t’s Mot. Summ. J. ¶ 26.

                                                 4
anywhere between nine employees, in slow times, and forty or forty-six employees in busy

times.16

       The similarities between Carson Concrete and SS Frames did not, however, stop at

shared business addresses, shared phone numbers, and shared work on the Drexel University

dormitory project; in many cases, the two companies shared top-level management and

employees.

       Broadly, the two companies operated in a way that demonstrated to some state authorities

the existence of “an interchange of labor.”17 For example, in 2008, Carson Concrete reported SS

Frames’s employees’ wages as Carson Concrete wages to state authorities, but otherwise

reported claims for State Workers’ Insurance Fund coverage by those same employees as

attributable to SS Frames.18 Other examples of shared employment included Carson Concrete’s

project superintendent, John Lewis, who worked for both Carson Concrete and SS Frames.19 For

example, in 2008, and in connection with the Drexel University project, John Lewis worked for

SS Frames as a project supervisor on the Drexel University project.20




16
   Samango Dep. 85–88, ECF No. 28-2 (testifying about staffing levels at SS Frames); Samango
Dep. 135 (reviewing documents showing that SS Frames had up to forty-six workers during
certain times in 2008).
17
   Marrazzo Dep. 80:7–22, ECF No. 29-23 (testifying as a Pennsylvania State Workers’
Insurance Fund audit manager with thirty-one years of experience that claims for coverage were
submitted “under SS Frames” that were for “employees for Carson Concrete Corporation” and
that this showed “an interchange of labor.” Indeed, claims for insurance coverage were
“reported under SS Frames” but “the wages for the claimants were reported under Carson
Concrete.”).
18
   Marrazzo Dep. 80:7–22.
19
   Samango Dep. 39:13–22 (testifying that “John Lewis is a former employee” of Carson
Concrete and that Lewis served as a “project superintendent”).
20
   Samango Dep. 131:6–21 (testifying that in 2008, as Carson Concrete and SS Frames were
working on the Drexel University project, John Lewis “must have been an employee of SS
Frames”).

                                                5
       Not only did John Lewis work for both Carson Concrete and SS Frames in the 2008

timeframe, but Carson Concrete’s twenty-year veteran controller, Robert Artz, also performed

work for both companies. In various documents, SS Frames listed Robert Artz as its “[c]ontact

[p]erson” for Pennsylvania State Worker’s Insurance Fund audit purposes.21 In fact, SS Frames

listed Artz as a SS Frames contact person in documents verified and signed by Plaintiff, by 2008,

had taken on the mantel of management at SS Frames as president.22

       C.      Plaintiff Becomes President of SS Frames; Plaintiff Submits Federal Tax
               Forms On Behalf Of SS Frames, Pennsylvania State Unemployment
               Compensation Forms; Communicates With State Authorities While
               Representing That He Was 100 Percent Owner Of SS Frames

       At some time in 2008, but by no later than mid-January, Plaintiff, while working as the

president of Carson Concrete also started working as the president of SS Frames.23 It was,

perhaps, not surprising that Plaintiff assumed the position of president of SS Frames since “from

the inception of the Corporation” Plaintiff had been nothing less than “a minority shareholder” of




21
   Gov’t Mot. Summ. J. Ex. 3, at Bates No. USA0444, ECF No. 29-8 (listing Robert Artz as the
person to contact for audit information relating to SS Frames); Gov’t’s Mot. Summ. J. Ex. 8,
ECF No. 29-13 (listing Robert Artz as contact person for SS Frames’s State Worker’s Insurance
Fund Audit).
22
   Gov’t Mot. Summ. J. Ex. 3, at Bates No. USA0444–USA0446 (showing Robert Artz as an SS
Frames point of contact and showing Plaintiff signing, under penalty of state law, as the
president of SS Frames); Samango Dep. 117:17–23, ECF No. 28-2 (testifying that Robert Artz
“works all day for” Plaintiff).
23
   Samango Dep. 51:16–21(testifying that by January 2008, Plaintiff was the president of SS
Frames); Gov’t’s Mot. Summ. J. Ex 3, ECF No. 29-8 (showing Plaintiff represented under
possible penalty of state law that he was “Pre[s]ident” of SS Frames by January 18, 2008);
Gov’t’s Mot. Summ. J. Ex. 4, ECF No. 29-9 (Application for Executive Officer Exception)
(showing that Plaintiff represented to the Pennsylvania Commonwealth Department of Labor and
Industry that he was an “[e]xecutive [o]fficer” and “PRESIDENT” of SS Frames Corporation as
of February 15, 2008); Gov’t’s Mot. Summ. J. Ex. 5, ECF No. 29-10 (showing that Plaintiff
represented on a Pennsylvania Unemployment Compensation Quarterly Tax Form for the tax
quarter for January 2009 that he was the “President” of SS Frames Corp.); Gov’t’s Mot. Summ.
J. Ex. 14, ECF No. 29-19 (showing that as of December 30, 2008, Plaintiff was the “100.0%”
owner and “PRE[SI]DENT” of “SS FRAMES CORP.”).

                                                6
SS Frames.24 From 2008 onward, Plaintiff, while sometimes assuming the title president, and in

others “manager,” approved, signed, and submitted a variety of forms and documents to federal

and state authorities on behalf of SS Frames.

       For example, on January 18, 2008, Plaintiff approved, signed under penalty of state law,

and submitted an “Application for Workers’ Compensation Coverage” to the Pennsylvania

Department of Labor and Industry.25 In signing this application, Plaintiff represented to the

Department of Labor and Industry that he was “President” of SS Frames, he owned “100”

percent of the “corporation,” and he “oversees [SS Frames’s] entire operations on a daily

basis.”26 Plaintiff further certified answers to a slew of questions relating to SS Frames’s

business including that: SS Frames “[p]oured in place and [performed] flat work concrete

construction,” SS Frames did not “utilize the services of subcontractors, owner-operators, and/or

independent contractors,” SS Frames had never “had previous workers compensation coverage in

Pennsylvania, and SS Frames maintained “10” employees in connection with “[c]oncrete

[c]onstruction” at a cost of “$175,000.00” per “12 Month Policy Period” and “20” employees in

connection with “[c]oncrete [f]lat [w]ork” at a cost of $425,000.00 per “12 Month Policy

Period.”27

       Then, about a month later, on February 15, 2008, Plaintiff again approved, signed under

penalty of state law, and submitted an “Application for Executive Officer Exception” to the

Pennsylvania Department of Labor and Industry in connection with SS Frames’s earlier

application for workers’ compensation insurance.28



24
   First Am. Compl. ¶ 30, ECF No. 3.
25
   Gov’t’s Mot. Summ. J. Ex. 3, ECF No. 29-8.
26
   Gov’t’s Mot. Summ. J. Ex. 3, ECF No. 29-8 (emphasis added).
27
   Gov’t’s Mot. Summ. J. Ex. 3, ECF No. 29-8.
28
   Gov’t’s Mot. Summ. J. Ex. 4, ECF No. 29-9.

                                                 7
       In the months that followed, Plaintiff continued his work as SS Frames’s president such

that on April 29, 2009, Plaintiff approved, signed, and submitted a Pennsylvania Quarterly Tax

Form on behalf of SS Frames.29 This Pennsylvania Quarterly Tax Form, signed by Plaintiff in

his capacity as SS Frames’s president, was delivered to the Pennsylvania Department of Labor

and Industry’s State Worker’s Insurance Fund under an SS Frames fax coversheet. 30 In

submitting this form, Plaintiff certified certain information about SS Frames including that: in

the first month of the first quarter of 2009, SS Frames had forty “total covered employees,” that

the number of employees decreased to twenty-eight in the second month, and then decreased

again to nine employees by the third month.31 Plaintiff also supplied information on SS

Frames’s gross wages—$470,874.26—and confirmed that SS Frames owed $38,927.38 to the

Pennsylvania Unemployment Compensation Fund.32 In fact, while Plaintiff was serving as the

president of Carson Concrete and SS Frames, Plaintiff issued checks from a Carson Concrete

account to pay state authorities for liabilities incurred by SS Frames for unpaid unemployment

compensation insurance. Among these payments was a check, signed by Plaintiff from a Carson

Concrete Account in the amount of $17,568.46 to pay off an SS Frames liability.33




29
   Gov’t’s Mot. Summ. J. Ex. 5, ECF No. 29-10; Samango Dep. 85:8–15, ECF No. 28-2
(confirming that Plaintiff signed the tax form, which was introduced at the deposition as
Government Exhibit 22 and then again as Government Exhibit 23); Samango Dep. 95:13–22
(explaining that Government Exhibit 23, with a fax coversheet, had previously been identified as
Exhibit 22, without the fax coversheet).
30
   Gov’t’s Mot. Summ. J. Ex. 5.
31
   Gov’t’s Mot. Summ. J. Ex. 5.
32
   Gov’t’s Mot. Summ. J. Ex. 5.
33
   Samango Dep. Vol II, 52:23–54:1, ECF No. 29-22 (testifying that Carson Concrete sometimes
paid expenses incurred by SS Frames directly and “offset” the amount Carson Concrete paid
from the “gross bills” from SS Frames); Samango Dep. 88:17–89:14, ECF No. 28-2 (testifying
that Plaintiff signed a check in the amount of $17,568.46 to pay a SS Frames liability for SS
Frames’s unemployment compensation).

                                                 8
       That Plaintiff was enmeshed with SS Frames’s business was confirmed again, in 2012, by

Plaintiff himself when he approved, signed under penalty of perjury, and submitted an IRS

federal form 940 (“Form 940”)34 on behalf of SS Frames as SS Frames’s “manager.”35 In

connection with this Form 940, Plaintiff chose to retain sole authority to speak on behalf of SS

Frames.36 Once again, Plaintiff provided certified information about SS Frames to a

governmental agency including: the total payments that SS Frames made to all employees in

2011—$2,253,814.48—and that Plaintiff could be reached at “610-494-7700,” which Plaintiff

testified in his deposition was a Carson Concrete phone number that he dialed himself.37

       Not surprisingly, given Plaintiff’s consistent representations to state authorities over the

years that he owned SS Frames and was its president and manager with daily oversight and

supervision of its operations, the Pennsylvania Unemployment Tax Office maintained records

showing that Plaintiff was the “[o]wner/[r]esponsible [p]arty” for SS Frames and was the

president and “100.0%” owner of the company.38




34
   Form 940 is used “to report your annual Federal Unemployment Tax Act (FUTA) tax.
Together with state unemployment tax systems, the FUTA tax provides funds for paying
unemployment compensation to workers who have lost their jobs.” About Form 940,
Employer’s Annual Federal Unemployment (FUTA) Tax Return, IRS,
https://www.irs.gov/forms-pubs/about-form-940 (last visited June 14, 2019).
35
   Gov’t’s Mot. Summ. J. Ex. 20, ECF No. 29-25
36
   Gov’t’s Mot. Summ. J. Ex. 20 (showing that Plaintiff was the only person that the IRS was
permitted to speak to about the Form 940 because Plaintiff refused to authorize a “third-party
designee”).
37
   Compare Gov’t’s Mot. Summ. J. Ex. 20, ECF No. 29-25 (listing SS Frames’s daytime phone
as “610-494-7700”) with Samango Dep. 68:3–14, ECF No. 28-2 (testifying that “I told you, the
[Carson Concrete] phone number was 7700 . . . . I don’t look at the phone numbers. I dial
7700.”).
38
   Gov’t’s Mot. Summ. J. Ex. 14, ECF No. 29-19; see also Gov’t’s Mot. Summ. J. Ex. 7, ECF
No. 29-12 (Pennsylvania State Workers’ Insurance Fund audit manager’s notes showing that
state authorities understood that Carson concrete and SS Frames “majority ownership is
identical.”).

                                                 9
       D.      IRS Assesses SS Frames’s Unpaid Withholding Taxes Penalty Against
               Plaintiff As A Person Responsible For Such Taxes; Revenue Officer Kevin
               Reed’s Investigation

       On September 12, 2014, the IRS assessed a trust fund recovery penalty against Plaintiff,

under 26 U.S.C. § 6672, in the amount of $878,298.18. 39 At that time, the IRS determined that

Plaintiff was responsible for unpaid federal employee withholding taxes due from SS Frames for

the four tax quarters in 2008 during which time SS Frames had been working directly for Carson

Concrete on the Drexel University project and during which time Plaintiff had been acting as SS

Frames’s president with oversight over “entire operations on a daily basis”40

       Before imposing the tax assessment on Plaintiff, Revenue Officer Kevin Reed, who was

assigned to the case, searched the IRS’s Integrated Data System (“IDRS”)—a database system

that contains taxpayer records and “cross-reference” information to identify a corporate

taxpayer’s possible corporate officers41—and found that Plaintiff’s social security number was

listed as a possible responsible corporate officer at SS Frames.42 Having identified Plaintiff as a

possible responsible corporate officer, Officer Reed continued his investigation by conducting a

field call to meet with SS Frames’s leadership to discuss its unpaid taxes.

       Officer Reed traveled to the Carson Concrete/SS Frames business address where he asked

to speak with Plaintiff in connection with SS Frames.43 Officer Reed met with Plaintiff who said


39
   Gov’t’s Mot. Summ. J. ¶ 1, ECF No. 29-1; First Am. Compl. ¶ 1, ECF No. 3; Answer ¶ 1,
ECF No. 6.
40
   Gov’t’s Mot. Summ. J. Ex. 3, at 2, ECF No. 29-8.
41
   Reed Dep. 34–35, ECF No. 28-10. Officer Reed generally explained that the IDRS database
contains a breadth of information that may be helpful in a revenue officer’s investigation into
who may be a responsible person for unpaid taxes. Among other information available on the
IDRS database is: “partial copies of returns,” information about a taxpayer’s “income,” “federal
tax deposits,” “officer information, such as their Social Security numbers,” officers’ “[a]ddress,
phone numbers,” any “power of attorney,” and an accounting of what balances might be due for
any tax periods. Reed Dep. 34–36.
42
   Reed Dep. 48:11–21, 51–52.
43
   Reed Dep. 56:1–14.

                                                10
that while Plaintiff had “heard of [SS Frames] he was not sure if he was an officer, and at that

point, [Plaintiff] did not want to speak to [Officer Reed] anymore.”44 After the field call, Officer

Reed issued an administrative summons to Wells Fargo for bank records relating to SS Frames45

and a set of IRS “4180 Appointment Letters” to Plaintiff and SS Frames’s point of

contact/Carson Concrete’s controller, Robert Artz, asking them to produce records or other

documents relating to the imposition of an assessment against Plaintiff.46 IRS 4180 Appointment

Letters (“IRS 4180 Summons”) are “summons[es] for information”47 and take the form of an in-

person interview in which the Revenue Officer administers a “questionnaire” to the recipient.48

The questionnaire consists of a series of questions aimed at understanding the recipient’s “roles

and responsibilities.”49 Despite the IRS 4180 Summonses, neither Plaintiff nor Robert Artz

appeared for their interviews.50

       Having received no response to the IRS 4180 Summonses, Officer Reed then notified

Plaintiff of the proposed tax assessment against him by providing Plaintiff with an IRS Form

1153 by certified mail.51 IRS Form 1153 is a “proposed assessment” that is “sent out [by]

certified [mail] or [by] hand deliver[y].”52 As with the IRS 4180 Summonses, Plaintiff failed to




44
   Reed Dep. 56:7–14, ECF No. 28-10; but see Samango Dep. 129:7–10, ECF No. 28-2
(testifying that he heard Plaintiff state that he “know[s] the name, but I don’t believe I ever spoke
with him.”).
45
   Reed Dep. 55:6–9 (testifying to issuing summons to Wells Fargo).
46
   Reed Dep. 55:12–20 (testifying to issuing IRS 4180 Summonses to Artz and Plaintiff).
47
   Reed Dep. 15:1–4.
48
   Reed Dep. 18:9–11.
49
   Reed Dep. 18:19.
50
   Reed Dep. 74:18–20.
51
   Reed Dep. 74:21–24.
52
   Reed Dep. 31:2–4.

                                                 11
respond to the IRS Form 1153 notice of proposed assessment.53 The IRS then formally imposed

the tax assessment on Plaintiff.54

       It was after the IRS imposed its formal assessment that Plaintiff then actively involved

himself in the assessment process by submitting an appeal of the assessment.55 The IRS denied

Plaintiff’s appeal and affirmed the tax assessment.56

       E.      IRS Files Tax Liens; Plaintiff Files Petition For Refund And Abatement
               With IRS; Files This Lawsuit

       On December 15, 2014, the IRS recorded a notice of federal tax lien against Plaintiff

based on the 2008 tax assessment and on a separate 2009 tax assessment.57

       By no later than May 2016, in response to the tax liens and to force the release of the

liens, Plaintiff initiated a claim for refund and request for abatement of both the 2008 tax

assessment and the distinct 2009 tax assessment.58

       As part of Plaintiff’s request for refund and abatement of the two tax assessments, and

shortly after filing his claim, Plaintiff met in person with Revenue Officer Kerry Martin.59 At

this meeting, Plaintiff represented to Officer Martin that he “had no knowledge of [SS Frames]

and didn’t know where the assessment was coming from.”60 Based on Plaintiff’s representations

and Officer Martin’s misperception that “it would be kind of hard for [the IRS] to try to pursue




53
   Reed Dep. 43:24–44:2, 74:25–75:2.
54
   Gov’t’s Mot. Summ. J. ¶ 1, ECF No. 29-1; First Am. Compl. ¶ 1, ECF No. 3; Answer ¶ 1,
ECF No. 6.
55
   Samango Dep. 13–14, ECF No. 28-2.
56
   Reed Dep. 75:4–6, ECF No. 28-10.
57
   First Am. Compl. ¶ 26, ECF No. 3 (stating that the IRS also issued a separate tax assessment
to and recorded tax lien against Plaintiff for $254,924.43 in unpaid SS Frames taxes for the 2009
tax year).
58
   First Am. Compl. ¶ 24.
59
   Samango Dep. 125–26, ECF No. 28-2.
60
   Martin Dep. 44:12–17, ECF No. 28-8.

                                                 12
collections” where there was no “file,”61 Officer Martin recommended that the tax assessments

be abated.62 On Officer Martin’s recommendation, the 2009 tax assessment was abated and,

later, on August 24, 2017, the IRS released the tax lien that was based on the now-abated 2009

tax assessment.63 The 2008 tax assessment—the tax assessment at issue in this case—remained

in effect as did the tax lien.64

        Later, Officer Martin learned that while there was no IRS “file” containing “documents”

associated with the 2008 and 2009 tax assessments, the tax assessments were otherwise

supported by documents including a file created and maintained by Pennsylvania state

authorities.65 By this time, however, and despite an attempt to reinstate the abated 2009

assessment, Officer Martin was unable to rectify the error.66

        As for the 2008 tax assessment, by letter dated August 31, 2016, the IRS denied

Plaintiff’s claim for refund and abatement.67 Dissatisfied with this decision, on June 2, 2017,

Plaintiff filed suit in this Court alleging that the IRS misidentified him as a person responsible

for SS Frames’s unpaid employee withholding taxes because “[o]ther than obtaining a minority

interest in SS Frames for the purposes of assisting with local State Workers’ Insurance Fund


61
   Plaintiff makes much of the concept that there was no file, but as explained in detail in Section
IV.B.1, below, that there may have been “no file” does not mean that the assessment was
“naked.”
62
   Martin Dep. 44–45.
63
   Gov’t’s Mot. Summ. J. Ex. 13, ECF No. 29-18 (Internal Revenue Service Facsimile Release of
Tax Lien); Pl.’s Mot. Summ. J. Ex. G, ECF No. 28-9 (Certificate of Release of Federal Tax
Lien).
64
   Martin Dep. 45:6–9, ECF No. 28-8 (testifying that while he recommended that “both
assessments” be abated, “only one got abated, which was the 2009 period”); Martin Dep. 45:6–9,
46:9–10 (testifying that the “2008 [assessment] stayed”).
65
   Martin Dep. 45–46.
66
   Martin Dep. 46:4–17 (explaining that after first abating the 2009 tax assessment, Officer
Martin discovered evidence that he was initially unaware of that supported the 2009 tax
assessment, but that by the time of his discovery, he no longer had authority to reinstate the
abated 2009 tax assessment).
67
   First Am. Compl. Ex. B, ECF No. 3-4.

                                                 13
negotiation and troubleshooting, [Plaintiff] had no knowledge as to SS Frames’ finances,

operations or general decision-making, and he exercised no such powers or authority.”68

             Plaintiff timely filed a First Amended Complaint to which the Government filed an

Answer and Counterclaim.69 By its Answer and Counterclaim, the Government requests that the

Court reduce the 2008 tax assessment to judgment with interest.

             The Parties then filed cross-motions for summary judgment, which are ripe for

disposition.

      III.      STANDARD OF REVIEW

             Under Rule 56 of the Federal Rules of Civil Procedure, a court shall grant summary

judgment in favor of the moving party only “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56. A fact is “material” if it is “one that might ‘affect the outcome of the suit under governing

law.’” Smith v. Johnson & Johnson, 593 F.3d 280, 284 (3d Cir. 2010) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A dispute as to a material fact is “genuine” if it

“is one that ‘may reasonably be resolved in favor of either party.’” Lomando v. United States,

667 F.3d 363, 371 (3d Cir. 2011) (quoting Anderson, 477 U.S. at 250).

             The movant has the initial “burden of identifying specific portions of the record that

establish the absence of a genuine issue of material fact.” Santini v. Fuentes, 795 F.3d 410, 416

(3d Cir. 2015). When assessing a motion for summary judgment, the court “must construe all

evidence in the light most favorable to the nonmoving party.” Id.

             The standard of review for cross-motions for summary judgment is identical to the

standard applicable to routine motions for summary judgment. Lawrence v. City of Phila., 527


68
     See generally Compl., ECF No. 1.
69
     Answer with Counterclaim, ECF No. 6.

                                                     14
F.3d 299, 310 (3d Cir. 2008) (citing Rains v. Cascade Indus., Inc., 402 F.2d 241, 245 (3d Cir.

1968)). “When confronted with cross-motions for summary judgment . . . ‘the court must rule on

each party’s motion on an individual and separate basis, determining, for each side, whether a

judgment may be entered in accordance with the summary judgment standard.’” Arsdel v.

Liberty Life Assurance Co. of Bos., 267 F. Supp. 3d 538, 545 (E.D. Pa. 2017) (citing Erbe v.

Conn. Gen. Life Ins. Co., No. Civ. A. 06-113, 2009 WL 605836, at *1 (W.D. Pa. Mar. 9, 2009)).

IV.    DISCUSSION

       A.      De Novo Nature Of Tax Refund Cases; Presumption Of Correctness Of IRS
               Assessment; Burden Of Proof On Taxpayer

               1.      De Novo Proceedings

       Taxpayer refund suits are de novo proceedings. Wells Fargo & Co. and Subsidiaries v.

United States, 91 Fed. Cl. 35, 75 (Fed. Cl. 2010) (stating that “[t]he Court conducts a de novo

review in tax refund suits”); Cook v. United States, 46 Fed. Cl. 110, 113 (Fed. Cl. 2000) (stating

that “[i]n tax refund suits, factual issues are tried de novo . . . with no weight given to subsidiary

factual findings made by the Service in its internal administrative proceedings.”); De Simone v.

United States, 2009 WL 5173498, *3 (citing R.E. Dietz Corp. v. United States, 939 F.2d 1 (2d

Cir. 1991)) (applying a de novo standard of review). As a de novo proceeding, the district court

is ordinarily not permitted “to delve into the [IRS’s] reasoning at the administrative decision-

making level.” De Simone, 2009 WL 5173498 at *4. In other words, “the court does not sit in

judgment of the [IRS]; the court places itself in the shoes of the [IRS].” Id. (citing R.E. Dietz

Corp., 939 F.2d at 5). Thus, if “admissible evidence exists to support the [IRS’s] assessment . . .

. it is irrelevant whether it is the same evidence that the [IRS] relied upon in originally making its

assessment.” Greco, 380 F. Supp. 2d 598, 613 (M.D. Pa. 2005).




                                                  15
               2.      Rebuttable Presumption Of Correctness Of IRS Assessment; Burden
                       Rests On Taxpayer To Prove Assessment Is Invalid

       In de novo tax refund proceedings such as this, an automatic rebuttable presumption of

correctness arises when the Government certifies an IRS tax assessment against a taxpayer.

Psaty v. United States, 442 F.2d 1154, 1159 (3d Cir. 1971). The Third Circuit has explained that

the rebuttable presumption “is a procedural device that places the burden of producing evidence

to rebut the presumption on the taxpayer.” Anastasato v. C.I.R., 794 F.2d 884, 886 (3d Cir.

1986). This presumption exists both for practical and policy reasons. As a practical matter, the

presumption is based on the reality that an IRS tax assessment is generally correct. Psaty, 442

F.2d at 1160 (stating that “[o]nce [a] tax is assessed a rebuttable presumption arises based, in

part, on the probability of its correctness.”). As a policy matter, the presumption prompts

taxpayers “to meet certain bookkeeping obligations placed upon [the taxpayer] by the [tax]

Code” and recognizes that “the taxpayer has more readily available to him the correct facts and

figures.” Id. (citing United States v. Lease, 346 F.2d 696 (2d Cir. 1965)). The presumption also

“appropriately request that corporate officers explain their failure to perform duties imposed

upon them by law.” Id.

       Once the Government introduces evidence of a certified tax assessment, which raises the

presumption of correctness, the burden shifts to the taxpayer to show by a preponderance of the

evidence “either (1) that he was not a responsible person within the meaning of the statute, or (2)

that he did not willfully fail to pay the amount due to the IRS.” Brounstein v. United States, 979

F.2d 952, 954 (3d Cir. 1992) (citing Quattrone Accountants, Inc. v. IRS, 895 F.2d 921, 927 (3d

Cir. 1990)). The burden also rests on the taxpayer even with respect to any counterclaim by the

Government. Psaty, 442 F.2d at 1160 (the Third Circuit writing that “we hold therefore that

when the Government offers in evidence the certification of the Commissioner’s assessment in


                                                 16
support of the counterclaim, the presumption of correctness operates to place upon the taxpayer

both the burden of going forward and the burden of persuasion.”).

               3. Responsible Person

       A “responsible person,” under 26 U.S.C. § 6672, is “a person required to collect,

truthfully account for or pay over any tax.” Quattrone Accountants, Inc., 895 F.2d at 927 (citing

Slodov v. United States, 436 U.S. 238 (1978)). The Third Circuit has explained that:

               Responsibility is a matter of status, duty or authority, not knowledge
               . . . . [thus, a] responsible person need not be a corporate officer . . .
               . [and, indeed, a] person is responsible if the person has significant,
               though not necessarily exclusive, control over the employer’s
               finances. A person has significant control if he has the final or
               significant word over which bills or creditors get paid.

Id. (internal citations omitted) (emphasis added). In deciding whether a person is “responsible,”

courts consider a non-exhaustive list of factors including:

               (1) contents of the corporate bylaws, (2) ability to sign checks on
               the company’s bank account, (3) signature on the employer’s federal
               quarterly and other tax returns, (4) payment of other creditors in lieu
               of the United States, (5) identity of officers, directors, and principal
               stockholders in the firm, (6) identity of individuals in charge of
               hiring and discharging employees, and (7) identity of individuals in
               charge of the firm’s financial affairs.

Greenberg v. United States, 46 F.3d 239, 243 (3d Cir. 1994).

               4. Willfulness

       “Under section 6672(a), willfulness is ‘a voluntary, conscious and intentional decision to

prefer other creditors over the Government.’ A responsible person acts willfully when he pays

other creditors in preference to the IRS knowing that taxes are due, or with reckless disregard for

whether taxes have been paid.” Brounstein, 979 F.2d at 955–56 (quoting Quattrone, 895 F.2d at

928 (internal citation omitted)). Reckless disregard, in turn, exists where a responsible taxpayer

“(1) clearly ought to have known that (2) there was a grave risk that withholding taxes were not


                                                  17
being paid and if (3) he was in a position to find out for certain very easily.” United States v.

Vespe, 868 F.2d 1328, 1335 (3d Cir. 1989) (internal quotation omitted).

               5. Naked Assessments Not Entitled To Presumption Of Correctness

       In rare situations, however, the introduction of a certified tax assessment may not raise

the usual presumption of correctness where the assessment is, despite certification, a “naked

assessment without factual foundation.” Anastasato, 794 F.2d at 887 (citing Weimerskirch v.

Comm’r, 596 F.2d 358 (9th Cir. 1979)). Naked assessments are those “without any foundation

whatsoever.” United States v. Janis, 428 U.S. 433, 441 (1976) (emphasis added). “[A]n

assessment is ‘naked’ and ‘beyond saving’ when []the records supporting an assessment are

excluded from evidence, . . . or are nonexistent.” Cook, 46 Fed. Cl. at 114. Of course, when

considering whether an assessment is naked, courts must be mindful that “what is critical, given

the de novo nature of [tax refund] proceedings, is that admissible evidence exists to support the

assessment . . . . [and] it is irrelevant whether it is the same evidence that the [IRS] relied upon in

originally making its assessment.” Id. Accordingly, “courts have repeatedly held that the

government may support a tax assessment based on any admissible evidence, including that first

disclosed in discovery, and . . . need not rely solely, or at all, on the evidence reviewed

administratively by the [IRS]. Id. (citing Tucker v. United States, 8 Cl. Ct. 180, 187–88 (Cl. Ct.

1985), modified on other grounds, 8 Cl. Ct. 575 (Cl. Ct. 1985) (emphasis added).

       B.      Plaintiff Has Not Adduced Evidence To Allow A Jury To Conclude That He
               Has Rebutted The Presumption Of Correctness

       Having set forth the legal principles applicable in this case, the Court turns to the facts

presented and concludes that: (1) the tax assessment in this case is not a “naked assessment” and,

therefore, the usual presumption of correctness of the tax assessment applies, and (2) Plaintiff

has not adduced any evidence that would permit a jury to conclude that Plaintiff has carried his


                                                  18
burden of rebutting the presumption of correctness by proving he is not a responsible person or

that his failure to pay SS Frames’s withholding taxes was not willful.

                1.     Tax Assessment Against Plaintiff Is Not Naked In View Of The De
                       Novo Nature Of These Proceedings

        As an initial matter, the Court concludes that the IRS’s tax assessment is not a “naked

assessment” because it was not “without any foundation whatsoever” when it was imposed.

Janis, 428 U.S. at 441. Even if it was, however, the Government has adduced more than enough

evidence to support the validity of the tax assessment in connection with the present de novo

proceedings. In stark contrast, as explained in Section IV.B.2, below, Plaintiff has presented no

evidence to rebut the presumption of the assessment’s correctness.

        First, despite Plaintiff’s repeated assertion that the IRS “had no basis to assess personal

liability against [Plaintiff] in 2014,”70 the undisputed evidence shows that the IRS had a basis.

As the assessment is not “without any foundation whatsoever,” it cannot be considered a “naked

assessment.” Janis, 428 U.S. at 441. Plaintiff’s argument that the IRS “had no factual basis to

support [Officer] Reed’s decision”71 to impose the 2008 tax assessment against Plaintiff

overlooks the reality that Officer Reed had some basis even if that basis might be unsatisfactory

to Plaintiff.

        In this case, before imposing the 2008 tax assessment on Plaintiff, Officer Reed

conducted a search of the IRS’s IDRS database and found that Plaintiff’s social security number

was associated with SS Frames as a possible responsible corporate officer.72 Officer Reed also

personally visited the Carson Concrete/SS Frames business address to speak with Plaintiff about




70
   Pl.’s Resp. Gov’t’s Mot. Summ. J. 1, ECF No. 31.
71
   Pl.’s Resp. Gov’t’s Mot. Summ. J. ¶ 1, ECF No. 31.
72
   Reed Dep. 34–35, ECF No. 28-10.

                                                 19
SS Frames’s unpaid employee withholding taxes.73 After the field visit, Officer Reed issued IRS

4180 Summonses to Plaintiff and Carson Concrete’s controller and SS Frames’s point of

contact.74 Neither Plaintiff nor Artz chose to respond to the IRS 4180 Summonses.75 Then,

Officer Reed provided, by certified mail, notices of proposed assessment to Plaintiff in the form

of IRS Form 1153.76 Again, Plaintiff chose not to respond.77 Although IRS Officer Reed’s

investigation did not meet the standard espoused by taxpayer Plaintiff, Officer Reed’s

investigation supplied a basis on which to conclude that Plaintiff was responsible for SS

Frames’s unpaid taxes. Thus, the 2008 tax assessment is not a “naked assessment” and the usual

presumption of correctness applies.78

       Second, even if this basis did not exist or this basis did not suffice at the time the 2008

tax assessment was imposed, the overwhelming evidence now before the Court in this de novo

proceeding provides exceptionally strong justification for the assessment, strong enough, at a

minimum, to raise the presumption of the assessment’s correctness.

       While Plaintiff protests that the “Government’s efforts to create a paper record post hoc

are an affront to Constitutional due process,”79 Plaintiff’s protests are not only without legal

support, but they also neglect the reality that Plaintiff received multiple notices and opportunities

to be heard, and chose not to respond until after the IRS imposed the tax assessment. Setting

aside Plaintiff’s decision not to be heard earlier in the tax assessment process, Plaintiff’s

argument that the 2008 tax assessment lacks support is undermined by the evidence adduced in



73
   Reed Dep. 56:1–14, ECF No. 28-10.
74
   Reed Dep. 18:9–11.
75
   Reed Dep. 74:18–20.
76
   Reed Dep. 74:21–24.
77
   Reed Dep. 43:24–44:2, 74:25–75:2.
78
   Decl. Ruth James, ECF No. 29-5.
79
   Pl.’s Mem. Supp. Mot. Summ. J. ¶ 47, ECF No. 28.

                                                  20
the de novo case before the Court. As explained in Section IV.A.1, above, “courts have

repeatedly held that the government may support a tax assessment based on any admissible

evidence, including that first disclosed in discovery.” Cook, 46 Fed. Cl. at 115 (emphasis

added).

          Here, the undisputed facts supporting the 2008 tax assessment are manifold and include,

among others:80

             •   Plaintiff was, “from the inception of [SS Frames] Corporation” a “minority
                 shareholder”;
             •   SS Frames began operations in 2003 or 2008;81
             •   In 2008, Plaintiff became the “president” of SS Frames;
             •   Plaintiff represented to the Pennsylvania Department of Labor and Industry that
                 he was “president” and, rather than a mere minority shareholder, was a “100”
                 percent owner of SS Frames;
             •   Plaintiff represented to the Pennsylvania Department of Labor and Industry, under
                 penalty of state law, that as president he oversaw SS Frames’s “entire operations
                 on a daily basis;”
             •   Plaintiff was knowledgeable about SS Frames’s work and capabilities, which
                 consisted of “[p]oured in place and flat work concrete construction;”
             •   Plaintiff knew that SS Frames never “had previous workers compensation
                 coverage in Pennsylvania;”
             •   Plaintiff knew how much SS Frames’s insurance cost at various times based on
                 the number of workers employed;
             •   Plaintiff knew about SS Frames’s staffing levels, which were tied to SS Frames’s
                 workload;
             •   Plaintiff’s other company, Carson Concrete—which was solely owned by Plaintiff
                 in 2008—contracted with SS Frames for labor on a shared construction project for
                 Drexel University;
             •   Plaintiff exercised “[o]versight of everything” at Carson Concrete, which included
                 Carson Concrete sometimes reporting SS Frames’s employees’ wages as Carson
                 Concrete wages, but otherwise reporting SS Frames’s workers’ insurance claims
                 as belonging to SS Frames;
             •   SS Frames’s business address and phone number were the same as Carson
                 Concrete’s business address and phone number;
             •   When Carson Concrete moved from Conshohocken, PA to Boothwyn, PA, SS
                 Frames moved too;

80
   Except where noted, please refer to the Court’s recitation of facts in Section II, above, for
citations pertinent to this list of facts.
81
   Pl.’s Resp. Gov’t’s Mot. Summ. J. ¶ 44, ECF No. 31 (admitting that “SS Frames was a
corporation that subcontracted labor in the construction business and began operating in 2003”).

                                                 21
           •   Carson Concrete’s employees were shared with SS Frames including, for
               example, project superintendent John Lewis, and controller Robert Artz;
           •   Carson Concrete’s twenty-year veteran controller was listed by Plaintiff himself
               as a point of contact for SS Frames’s dealings with the Pennsylvania State
               Worker’s Insurance Fund;
           •   Plaintiff signed and submitted tax forms on behalf of SS Frames to the
               Pennsylvania Department of Labor and Industry while also signing and issuing
               checks from a Carson Concrete account to pay SS Frames’s unemployment
               compensation liability; and
           •   Plaintiff continued to submit official paperwork on behalf of SS Frames under
               penalty of state and federal law as a “manager” at SS Frames through at least
               2012.

       While these facts are strong enough to support the substantive conclusion that Plaintiff

was a responsible person and willfully failed to withhold SS Frames’s employees’ taxes, these

facts, in the first instance, raise the automatic presumption of correctness. Plaintiff’s decision to

focus on the relative dearth of facts gathered by Officer Reed in connection with the initial 2008

tax assessment is, perhaps, understandable given Plaintiff’s failure to adduce any evidence to

rebut the presumption of the tax assessment’s correctness. Plaintiff’s failure, however,

necessitates dismissal of his claims because it is Plaintiff’s burden to produce evidence that

would permit a jury to conclude, by a preponderance of the evidence, that he is not a responsible

person. See generally Brounstein, 979 F.2d at 955; Psaty, 442 F.2d at 1160.

               2.       Plaintiff Cannot Rebut The Presumption Of Correctness

                      i.       The Uncontroverted Evidence Shows Plaintiff Is A Responsible
                               Person for § 6672 tax purposes

       Faced with a surfeit of evidence demonstrating that Plaintiff is a responsible person for

purposes of § 6672, Plaintiff has offered no contrary evidence to support that he is not. Instead,

Plaintiff confirmed in his deposition testimony that on several occasions, and under penalty of

law, he signed tax returns on behalf of SS Frames, demonstrated his knowledge of and oversight

over SS Frames’s business, and made representations to state and federal authorities regarding



                                                 22
his role as president and owner of SS Frames. Plaintiff has not adduced any evidence to

contradict these facts, facts established by his own statements and by his decisions to sign and

certify several official documents. Rather than offer evidence to controvert this evidence,

Plaintiff has simply, and incorrectly, attempted to place the burden of proof on the Government

even though, as discussed in detail above, the burden of proof in a tax refund case such as this

always rests on the taxpayer.

       As set forth in detail in Sections II and IV.B.1, above, the evidence shows that Plaintiff

had knowledge of and exerted significant control over SS Frames’s business. Plaintiff was the

sole owner and president of Carson Concrete, which decided to hire SS Frames as a

subcontractor on the Drexel University project. Plaintiff, and Carson Concrete, hired SS Frames

knowing that Plaintiff was, at its inception, an SS Frames minority shareholder. He then became

SS Frames’s president and signed official documents certifying that he had become the sole

owner of SS Frames. He appointed his twenty-year controller from Carson Concrete, Robert

Artz, to be the SS Frames point of contact in connection with a State Workers’ Insurance Fund

audit. As president of Carson Concrete and president of SS Frames, Plaintiff directed payments

out of a Carson Concrete account to pay certain amounts owed by SS Frames while leaving other

liabilities unpaid including, for example, SS Frames’s federal withholding taxes. Plaintiff’s

actions establish that he had “significant” if not “exclusive” control over SS Frames. Quattrone,

895 F.2d at 927. As Plaintiff exercised “significant control” over SS Frames, then he was a

responsible person under § 6672. Id.

       In the face of this overwhelming evidence, Plaintiff offers no contrary evidence except

his bald testimony that SS Frames was owned and operated by two unidentified “minorities . . .




                                                23
one was black, one was Hispanic.” 82 Presumably, Plaintiff offers up these two unnamed persons

as those responsible for SS Frames’s taxes in lieu of himself, but Plaintiff has provided no

documentary evidence relating to these two persons let alone evidence that these two persons

existed. That Plaintiff has adduced no evidence about these two individuals is particularly

confounding given Plaintiff was, by his own admission, a minority shareholder in SS Frames at

its inception, Plaintiff hired SS Frames for its labor on the Drexel University project, and SS

Frames shared a business address and telephone number with Plaintiff’s other solely-owned

business, Carson Concrete.

       Plaintiff can point to no SS Frames business records or Carson Concrete business records

dealing with SS Frame to show that Plaintiff, despite being SS Frames’s president and

shareholder, did not have significant oversight or control over SS Frames. Rather, Plaintiff has

confirmed by signing and certifying, under penalty of law, that he had oversight over SS

Frames’s “entire operations on a daily basis”83 and that on at least two occasions, he decided to

pay state taxes owed by SS Frames using funds from Carson Concrete accounts on which

Plaintiff was an authorized signatory.84

        Whereas the totality of the evidence shows that Plaintiff was a responsible person,

Plaintiff has adduced no evidence that he was not a responsible person. Therefore, Plaintiff

cannot carry his burden of overcoming the presumption of correctness of the 2008 tax

assessment.




82
   Samango Dep. 53:9–17, ECF No. 28-2.
83
   Gov’t’s Mot. Summ. J. Ex. 3, at 2, ECF No. 29-8.
84
   Samango Dep. 29:24–30:17, ECF No. 28-2 (testifying that under Plaintiff’s leadership, Carson
Concrete paid the Pennsylvania State Worker’s Insurance Fund and Pennsylvania unemployment
compensation taxes on behalf of SS Frames, and further testifying that, Carson Concrete “may
have paid other things [on behalf of SS Frames] that I can’t recall.”).

                                                24
                     ii.        The Uncontroverted Evidence Shows Plaintiff Was Willful

        Similarly, Plaintiff has adduced no evidence to show that his failure to pay SS Frames’s

employer withholding taxes was not willful. Indeed, the undisputed evidence shows that

Plaintiff was willful, and even if he was not willful, the evidence nevertheless shows that

Plaintiff acted with “reckless disregard for whether taxes ha[d] been paid.” Brounstein, 979 F.2d

at 955–56. Reckless disregard is enough to meet the willfulness requirement under § 6672 and

requires that the taxpayer: “(1) clearly ought to have known that (2) there was a grave risk that

withholding taxes were not being paid and if (3) he was in a position to find out for certain very

easily.” Vespe, 868 F.2d at 1335 (internal quotations omitted).85

        When asked under oath, Plaintiff testified that he did not “take any steps to ensure that

[SS Frames’s] payroll taxes were in fact being paid to the IRS.86 Such an admission coupled

with the overwhelming evidence of Plaintiff’s responsibility for the taxes and his knowledge of

SS Frames’s business supports the conclusion that Plaintiff acted willfully. Even if it does not,

however, there exists uncontroverted evidence that Plaintiff ought to have known that there was

a grave risk that withholding taxes were not being paid and he was in a position, if not the best

position, to find out for certain very easily.

        On the uncontroverted facts before the Court, Plaintiff ought to have known that SS

Frames was not paying its federal withholding taxes for at least five reasons.

        First, while he was president and sole owner of Carson Concrete, Plaintiff hired his other

company in which he held a minority share, SS Frames, to perform work on the Drexel

University project. Plaintiff has admitted that he hired SS Frames because he knew that SS


85
   Please refer to Section IV.A.4, above, for a discussion of the standard for willfulness under
§ 6672.
86
   Samango Dep. Vol. II, 54–57, ECF No. 29-22 (testifying that Plaintiff did not take any steps to
make sure that SS Frames was paying its employees’ payroll taxes).

                                                 25
Frames had no history of worker injuries, which resulted in lower insurance costs and lower

labor costs in general. This shows that Plaintiff had, at a minimum, some level of knowledge

about SS Frames’s business including that SS Frames had no history of worker injuries and that

SS Frames’s insurance costs were low.

         Second, Plaintiff has admitted that he was a part owner of SS Frames, which had the

same business address and telephone number as Carson Concrete.

         Third, while he may have started out as a part owner of SS Frames, Plaintiff later became

SS Frames’s president. As president, he verified and signed SS Frames’s state tax returns and

other documents submitted to state authorities communicating detailed information about SS

Frames’s business including, for example, SS Frames’s employment levels, costs of insurance,

and scope of work. Indeed, Plaintiff represented to state authorities that he supervised SS

Frames’s business on a daily basis. Plaintiff also listed his controller from Carson Concrete as

the point of contact at SS Frames for a state audit of SS Frames’s workers’ insurance coverage.

         Fourth, having taken on the mantel of president at SS Frames, Plaintiff learned that SS

Frames was not paying state unemployment compensation taxes and failed to make payments to

the State Workers’ Insurance Fund. Thus, he knew that SS Frames was not complying with, at a

minimum, its state legal and financial obligations.

         Fifth, Plaintiff admitted that he knew SS Frames had “little experience” in business and

subcontracting. By contrast, Plaintiff had, in his own words, extensive business and construction

experience from “running a high-rise construction company for 50 years.”87

         With the foregoing context in mind, Plaintiff should have known that SS Frames was not

paying its employee withholding taxes and that, in view of SS Frames’s inexperience, there



87
     Samango Dep. 20:11–21:14, ECF No. 28-2.

                                                 26
persisted a grave risk that the taxes were not being paid. Plaintiff was also, as an owner,

president with fifty years of experience running a construction company, and, thus, was well-

positioned to find out for certain whether the withholding taxes were being paid. Therefore,

when Plaintiff prioritized payments on behalf of SS Frames, namely the State Workers’

Insurance Fund and the Pennsylvania unemployment compensation authorities, over the IRS,

Plaintiff willfully violated his duties as a responsible person under § 6672 by having paid “other

creditors in preference to the IRS . . . with reckless disregard.” Brounstein, 979 F.2d at 955–56

(quoting Quattrone, 895 F.2d at 928 (internal quotations omitted)).

V.     CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Summary Judgment is DENIED, and

Defendant’s Motion for Summary Judgment is GRANTED. An appropriate Order follows.




                                                27
